DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zoels et al. (US 8,957,723 B2 and Zoels hereinafter.)
As to claim 1, (Original)
A power conversion device comprising a power semiconductor module including a switching element, wherein
the power conversion device comprises:
a gate driver circuit configured to drive the switching element and transmit a response signal upon a switching operation of the switching element;
a control unit device configured to output to the gate driver circuit an instruction signal for switching;

a calculation unit configured to determine a state of the power semiconductor module according to the bonding temperature calculated by the temperature detection unit and the response signal.
 	(Zoels teaches (fig.1, (col.3, lines 47-67) & (col.4, lines 1-2)) A power conversion device such as a power converter/inverter 110 comprising a power semiconductor module 112 (of modules 111-116, see fig.1), including a switching element 220 (see figs.2-4), wherein
the power conversion device 110 comprises:
a gate driver circuit 440 (of Gate drive unit 402, figs.2, 4) configured to drive the switching element 220 and transmit a response signal such as temperature sensed response signal Tj (see figs.2, 4, (col.4, lines 45-62) upon a switching operation of the switching element 220;
a control unit device such as [controller FPGA 420] configured to output to the gate driver circuit 440 an instruction signal such as gate drive voltage signal Vg (see figs.2, 4, (col.4, lines 3-11), (col.5, lines 10-16) & (col.8, lines 50-53) for switching (via switching element 220);
a temperature detection unit such as [thermistor 327, ADC 424] (connected via controller 420, memory 426, see figs.2, 4 and (col.4, lines 38-62), (col.5, lines 10-25)) configured to calculate a bonding temperature such as junction temperature Tj (via junction 224 connected to portions 222, 223) of the switching element 220 based on the response signal Tj (see fig.4) to the instruction signal Vg; and
a calculation unit [central controller 490] (i.e. connecting to controller 420 via control/data connection 428, see fig.4, (col.5, lines 10-65) configured to determine a health state of the power semiconductor module 112 according to the bonding temperature such as said junction temperature Tj ((col.4, lines 45-62), (col.6, lines 64-67)) calculated by the temperature detection unit (thermistor 327, ADC 424) and the corresponding temperature sensed response signal Tj.)
As to claim 7, (Currently amended)
A diagnosis method for a power conversion device including a power semiconductor module including a switching element, the diagnosis method for a power conversion device comprising:
outputting an instruction signal for driving the switching element; calculating a bonding temperature of the switching element based on a response signal upon a switching operation of the switching element; and
determining an abnormality of the power semiconductor module according to the calculated bonding temperature and the instruction signal.
(Zoels teaches (figs.1-9, abstract) A diagnosis such as health monitoring method for a power conversion device such as power converter/inverter 110 (fig.1) including a power semiconductor module 112 (of modules 111-116, fig.1) including a switching element 220 (fig.2), the diagnosis such as health monitoring method ((col.3, lines 35-46)) for a power conversion device 110 comprising:
outputting (via gate drive unit 402, drive circuit 440, fig.4) an instruction signal such as gate drive voltage signal Vg (see figs.2, 4, (col.4, lines 3-11), (col.5, lines 10-16) & (col.8, lines 50-53)) for driving the switching element 220; 
calculating (via ADC 424, controller 420) a bonding temperature such as junction temperature Tj (of junction 224 bonded such as connected to switch portions 222, 223 and (col.4, lines 45-62, (col.6, lines 64-67)) of the switching element 220 based on a response signal such as a temperature sensed response signal Tj upon a switching operation of the switching element 220; and
determining (via central controller 490 connecting to controller FPGA 420 via control/data connection 428, see (col.5, lines 10-65), fig.4) an abnormality such as degradation/damage of the power semiconductor module 112 according to the said calculated bonding temperature Tj and the instruction signal Vg.)
Allowable Subject-Matter
Claims 5-6 are allowed.
Claims 2, 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach (see relative claim 2) the gate driver circuit is configured to generate the response signal based on a voltage between a gate and an emitter and a first drive voltage set value or a second drive voltage set value which is at least a binary switch-off reference voltage upon the switching operation of the switching element
The prior art of record(s) fails to teach (see relative claim 3) the temperature detection unit is configured to calculate a delay amount of the switching element based on the instruction signal and the response signal, so as to calculate the bonding temperature and to detect a temperature unbalance of the power semiconductor module.
The prior art of record(s) fails to teach (see relative claim 4) a display unit configured to display states of the plurality of power semiconductor modules determined by the calculation unit for each of the plurality of power semiconductor modules.
The prior art of record(s) fails to teach (see relative claim 5) a display unit configured to display states of the plurality of power semiconductor modules determined by the calculation unit for each of the plurality of power semiconductor modules.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a) Aeloiza et al. (US 10,393,795) teaches (figs.1-4, abstract) systems, methods, techniques and apparatuses of semiconductor failure prognostication.
b) Weiss et al. (US 7,826,985) teaches (figs.1-17) a system and method for estimating a condition of a power module including calculating junction temperature and indicating when the power module is estimated to fail.
c) Vrankovic et al. (US 8,829, 839) teaches (figs.1-5, abstract) system and method for temperature estimation in an integrated motor drive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2837			03/30/2021